Per Curiam.
The plaintiff sued the defendant, the commissioner of transportation, for injuries incurred when her motor vehicle went out of control while crossing a wet and slippery bridge in New Haven. After a court trial, the court found that the plaintiff was not in the exercise of due care and that her failure to maintain control, rather than any negligence of the defendant, was the proximate cause of the accident. See General Statutes § 13a-144; Patrick v. Burns, 5 Conn. App. 663, 664-65, 502 A.2d 432 (1985). This finding was based on the infrequency of accidents which occurred on this very heavily traveled bridge and on the extensive damage to the plaintiff’s car. See Meyer v. Barnes, 2 Conn. App. 485, 488, 479 A.2d 1236 (1984). Our review of the record indicates that these factual findings are not clearly erroneous and thus cannot be disturbed.
There is no error.